DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the communication filed on 09 June 2022.
Claims 4-5 and 11-12 are cancelled.
Claims 1, 3, 6, 8, 10, 13, 15 and 18-20 are amended.
Claims 1-3, 6-10 and 13-20 are currently pending and have been examined.

Response to Arguments
Applicant's arguments filed 09 June 2022 have been fully considered but they are not persuasive.
Claim Objections
The claims have been amended to address the objection(s)/rejection(s) presented in the prior Office Action. Accordingly, Examiner withdraws the corresponding objection(s)/rejection(s). New objections are presented as a result of the entered amendments
Claim Rejections Under 35 U.S.C. §112
The claims have been amended to address the objection(s)/rejection(s) presented in the prior Office Action. Accordingly, Examiner withdraws the corresponding objection(s)/rejection(s). New 112 rejections are presented as a result of the entered amendments.
Claim Rejections Under 35 U.S.C. §102 and §103
Applicant argues that Hazelwood does not disclose continuous biometric monitoring. Examiner respectfully disagrees. Hazelwood’s system comprises various cameras in the store each of which comprise user activity trackers and capture the user’s image as they perform various activities and further may perform additional biometric checks on said images (i.e. the user’s biometric data). See at least column 6, line 31-column 7, line 3. Hazelwood additionally discloses that these cameras may be configured for continuous image capturing (i.e. persistent biometric capturing). See at least column 14, lines 48-63. Hazelwood discloses a biometric sensor system configured for persistent biometric capture.
Applicant argues that Hazelwood teaches away from an indicator when biometric tracking is interrupted citing Col. 13, lines 35-35. Examiner respectfully disagrees. “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971)… Furthermore, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).” See MPEP §2123(II). As cited by the applicant Hazelwood discloses a preferred embodiment of the customer not being aware of a confusion event. This preferred embodiment does not  criticize, discredit or otherwise discourage the use of an indicator light for account association and therefore does not constitute a teaching away from a broader disclosure or nonpreferred embodiment. Hazelwood does not teach away from the use of an indicator light.
Applicant argues that it is not understood how an account matching or a confusion event interrupting account matching can be a distinctive mark or serve as an indicator. As applicant cites an indicium may be broadly interpreted as an indication which is further agreed upon by “https://www.dictionary.com/browse/indicia”. The definition of indication (“https://www.dictionary.com/browse/indication”) includes 1) “anything serving to indicate or point out, as a sign or token” or 3) “an act of indicating” (Examiner notes the other listed definitions are not applicable). Neither of these definitions require any visual or light-based indicators, and therefore under its broadest reasonable interpretation an “indicium” or “indicator” may additionally include a software flag or software data binning status (serving as a software grouping status or software indicator) that is designed as an indicator for the software code to properly recognize the data associations. Hazelwood discloses determining a match (i.e. first bin indicium) and associating a user account data with the detected user. See at least column 9, lines 10-12. Hazelwood discloses detecting that a user is lost and noting a confusion event (i.e. second bin indicium) with a detected signature and un-associating the detected signature from the user account. Hazelwood disclose usage of bin indicia. 
Further expanding upon the above argument, Hazelwood is not relied upon for the usage of light indicator that would notify a user of such software flags, rather Bian is relied upon to remedy this deficiency. Bian teaches a green light indicator when successfully binding an account and a red light indicator when the binding is abnormal or unbound. See at least paragraphs [0090]-[0097]. It would be obvious to one of ordinary skill in the art before the effective filing date to implement a green or red LED indicator to indicate successful binding of a user as taught by Bian on or with the user’s device in Hazelwood because Bian additionally teaches the motivation that this indicates a working state of the device and bound account. See at least paragraph [0096].

Claim Objections
Claims 1, 8 and 15 are objected to because of the following informalities:  
In Claim 1, “…for each of a plurality of humans…” should be “…for each of a plurality of human shoppers…” to provide consistent terminology.
In Claims 8 and 15, “vie” should be “via”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8 and 15 recite “memory storing, for each of a plurality of humans, the biometric data associatively with payment method data”. The previously recited biometric data had already been established to be “from a human shopper” rendering it unclear if applicant intends this biometric data to be associated with multiple human shoppers or if applicant is simply establishing a common scenario where a memory stores multiple biometric data profiles that each match to a human shopper of the plurality of human shoppers wherein each biometric data profile corresponds to a different human shopper of the plurality of human shoppers. Examiner will interpret it as the latter for purposes of examination.
Claims 1, 8 and 15 recite in part “…to secure payment in accordance with a retrieved payment method…” it is unclear if this payment method is the same as the previously recited payment method associated with the recite payment method data or is a new payment method. Examiner will interpret it to recite “…the retrieved payment method data…” for purposes of examination.
Claims 8 and 15 recite “persistently capturing biometric data via the biometric sensor system”. It is unclear if this biometric data is the same as the previously recited biometric data or is new biometric data. Examiner will interpret it to recite “the biometric data” for purposes of examination.
Claim 8 recites “generating the second bin light indicator when capture of the human shopper’s biometric data is interrupted;”. This limitation is duplicated such that it is unclear what purpose the repeated limitation serves. Examiner will interpret the first recitation of said limitation to recite “enabling the second color indicator when capture of the human shopper’s biometric data is interrupted” for purposes of examination and to be consistent with recited Claim 15.
Claims 6 and 13 recites the limitation "…the human shopper's face…" in lines 3-4 of Claim 6 and line 2 of Claim 13.  There is insufficient antecedent basis for this limitation in the claim. Examiner will interpret it to recite “…a face of the human shopper…” for purposes of examination.
Any remaining claims not expounded upon are rejected based on their dependency to a rejected claim.

Examiner’s Note on Eligibility
Claims 1-20 are eligible because they integrate the abstract idea of payment association into a practical application through the usage of biometric sensors that cannot be replicated by a human that capture the user data and associate that data with the payment method data.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hazelwood et al. (US 10,929,829 B1 hereinafter Hazelwood) in view of Bian et al. (US 2020/0360369 A1 hereinafter Bian).

Claim 1
A system comprising:
a biometric sensor system, comprised of one or more biometric sensors, configured to capture biometric data from a human shopper; (Hazelwood discloses a biometric sensor system. See at least column 4, lines 30-34 and column 4, line 53 – column 5, line 8)
a transport bin comprised of a shopping basket or a shopping cart; (Hazelwood discloses a user shopping bag (i.e. equivalent to shopping basket in this context). See at least column 9, lines 23-27.)
memory storing, for each of a plurality of humans, the biometric data associatively with payment method data; (Hazelwood discloses memory storing the biometric data (e.g. gait) associatively with payment method data. See at least column 8, lines 49-57.)
a processor configured to retrieve payment method data associated with the human shopper from the memory in accordance with the captured biometric data; (Hazelwood discloses using the detected biometric signature to associate a stored user account (Examiner notes this include the payment data) with a user. See at least column 8, line 58 – column 9, line 12.)
the processor further configured to generate a first bin light indicator upon successful retrieval of the payment method data; and (Hazelwood discloses determining a match (i.e. first bin indicium) and associating user account data with the detected user. See at least column 9, lines 10-12. See combination with Bian for using a light indicator.)
the processor further configured to generate a second bin light indicator when the payment method data is not retrieved. (Hazelwood discloses detecting that a user is lost and noting a confusion event (i.e. second bin indicium) with a detected signature and un-associating the detected signature from the user account. See at least column 13, lines 28-40. See combination with Bian for using a light indicator.)
the biometric sensor system is further configured for persistent capture of the biometric data, and (Hazelwood discloses continuous capture of the biometric data. See at least column 12, line 67 – column 13, line 3. Hazelwood discloses that these camera may be configured for continuous image capturing (i.e. persistent biometric capturing). See at least column 14, lines 48-63.)
the processor is further configured to generate the second bin light indicator when capture of the human shopper's biometric data is interrupted. (Hazelwood discloses detecting that a user is lost and noting a confusion event (i.e. second bin indicium) with a detected signature and un-associating the detected signature from the user account. See at least column 13, lines 28-40. See combination with Bian for using a light indicator.)
the processor further configured to generate the first bin light indicator when capture of the human shopper’s biometric data is reestablished; (Hazelwood discloses re-associating the user after a confusion event with the user’s account (i.e. the first bin indicium) using gait analysis (i.e. reestablishing biometric capture). See at least column 13, lines 28-40. See combination with Bian for using a light indicator.)
register a price of items in the transport bin, and (Hazelwood discloses detecting users picking up items and placing them in a bag. See at least column 9, lines 23-27. Hazelwood discloses adding the items to a virtual shopping cart including collecting prices of the items. See at least column 9, lines 45-61.)
secure payment for a price in accordance with a retrieved payment method when the first bin light indicator is generated after completion of shopping by the human shopper. (Hazelwood discloses automatically debiting the matched (i.e. first bin indicium) customer account when the user is detected leaving the store using computer vision tracking. See at least column 6, lines 18-30. Examiner notes this is after the shopper has completed shopping. Hazelwood discloses continuously monitoring for association (examiner notes this includes while leaving the store). See at least column 12, line 67 – column 13, line 3. See combination with Bian for using a light indicator.)

	Although Hazelwood does disclose generating bin indicia associated with whether or not they can associate a customer, they might not explicitly disclose those indicia comprised of lights with two different colors. Bian teaches a green light indicator when successfully binding an account and a red light indicator when the binding is abnormal or unbound. See at least paragraphs [0090]-[0097].
	It would be obvious to one of ordinary skill in the art before the effective filing date to implement a green or red led indicator to indicate successful binding user as taught by Bian on or with the user’s device in Hazelwood because Bian additionally teaches the motivation that this indicates a working state of the device and bound account. See at least paragraph [0096].

Claim 2
The system of claim 1 wherein the one or more biometric sensors is comprised of one or more cameras, a fingerprint reader, a retinal scanner or a palm print reader. (Hazelwood discloses sensors including a camera for gait recognition. See at least column 2, lines 22-37.)

Claim 3
The system of claim 2 wherein the first bin indicium is comprised of a light with a first color and the second bin indicium is comprised of the light with a second color. (Using two different colored lights as indicators is taught by the combination with Bian as shown above.)

Claim 8
A method comprising:
capturing biometric data from a human shopper via a biometric sensor system; (Hazelwood discloses a biometric sensor system. See at least column 4, lines 30-34 and column 4, line 53 – column 5, line 8.)
receiving articles into a transport bin comprised of a shopping basket or a shopping cart; (Hazelwood discloses a user shopping bag (i.e. equivalent to shopping basket in this context). See at least column 9, lines 23-27.)
retrieving, from memory, payment method data associated with the human shopper in accordance with the captured biometric data, (Hazelwood discloses using the detected gait signature to associate a stored user account (Examiner notes this include the payment data) with a user. See at least column 8, line 58 – column 9, line 12.)
generating a first bin light indicator upon successful retrieval of the payment method data; (Hazelwood discloses determining a match (i.e. first bin indicium) and associating user account data with the detected user. See at least column 9, lines 10-12. See combination with Bian for using a light indicator.)
the generating a second bin light indicator when the payment method data is not retrieved. (Hazelwood discloses detecting that a user is lost and noting a confusion event (i.e. second bin indicium) with a detected signature and un-associating the detected signature from the user account. See at least column 13, lines 28-40. See combination with Bian for using a light indicator.)
persistently capturing biometric data via the biometric sensor system; and (Hazelwood discloses continuous capture of the biometric data. See at least column 12, line 67 – column 13, line 3. Hazelwood discloses that these camera may be configured for continuous image capturing (i.e. persistent biometric capturing). See at least column 14, lines 48-63.)
generating the second bin light indicator when capture of the human shopper’s biometric data is interrupted; (Hazelwood discloses detecting that a user is lost and noting a confusion event (i.e. second bin indicium) with a detected signature and un-associating the detected signature from the user account. See at least column 13, lines 28-40. See combination with Bian for using a light indicator.)
generating the second bin light indicator when capture of the human shopper’s biometric data is interrupted; (Hazelwood discloses detecting that a user is lost and noting a confusion event (i.e. second bin indicium) with a detected signature and un-associating the detected signature from the user account. See at least column 13, lines 28-40. See combination with Bian for using a light indicator.)
generating the first bin li9ght indicator when capture of the human shopper’s biometric data is reestablished; (Hazelwood discloses re-associating the user after a confusion event with the user’s account (i.e. the first bin indicium) using gait analysis (i.e. reestablishing biometric capture). See at least column 13, lines 28-40. See combination with Bian for using a light indicator.)
registering a price of items in the transport bin; and (Hazelwood discloses detecting users picking up items and placing them in a bag. See at least column 9, lines 23-27. Hazelwood discloses adding the items to a virtual shopping cart including collecting prices of the items. See at least column 9, lines 45-61.)
securing payment in accordance with a retrieved payment method when the first bin light indicator is generated after completion of shopping by the human shopper. (Hazelwood discloses automatically debiting the matched (i.e. first bin indicium) customer account when the user is detected leaving the store using computer vision tracking. See at least column 6, lines 18-30. Examiner notes this is after the shopper has completed shopping. Hazelwood discloses continuously monitoring for association (examiner notes this includes while leaving the store). See at least column 12, line 67 – column 13, line 3. See combination with Bian for using a light indicator.)

	Although Hazelwood does disclose generating bin indicia associated with whether or not they can associate a customer, they might not explicitly disclose those indicia comprised of lights with two different colors. Bian teaches a green light indicator when successfully binding an account and a red light indicator when the binding is abnormal or unbound. See at least paragraphs [0090]-[0097].
	It would be obvious to one of ordinary skill in the art before the effective filing date to implement a green or red led indicator to indicate successful binding user as taught by Bian on or with the user’s device in Hazelwood because Bian additionally teaches the motivation that this indicates a working state of the device and bound account. See at least paragraph [0096].

Claim 9
Claim 9 is substantially similar to Claim 2 and is therefore rejected using similar reasoning.

Claim 10
Claim 10 is substantially similar to Claim 3 and is therefore rejected using similar reasoning.


Claims 6-7 and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hazelwood et al. (US 10,929,829 B1 hereinafter Hazelwood) in view of Bian et al. (US 2020/0360369 A1 hereinafter Bian) further in view of Dodia (US 2017/0161703 A1 hereinafter Dodia).

Claim 6
The system of claim 3 wherein the biometric sensor system includes:
a stationary camera configured to capture the biometric data from the human shopper's face upon entry to a retail premises, and (Hazelwood discloses a stationary camera detecting user entry and capturing user camera data for biometric analysis including gait analysis and facial recognition. See at least column 6, lines 31-62 and Fig. 2A.)
one or more mobile biometric sensors associated with the transport bin. (See the combination with Dodia below.)

Although Hazelwood does disclose creating indicia when the user’s facial image data enables association to a stored account, they might not explicitly disclose mobile biometric sensors on a transport bin. Dodia teaches a smart shopping cart with biometric sensors associated with the cart including fingerprint, retina, facial recognition camera and voice signature detector. See at least paragraph [0026] and Fig. 1.
It would be obvious to one of ordinary skill in the art before the effective filing date to utilize the smart shopping cart from Dodia’s system into Hazelwood’s system because Hazelwood is concerned with detecting user actions including placing of items in a shopping bag for retail shopping, and the smart shopping cart of Dodia teaches that their shopping cart assists in detecting committing of items to a shopping container. See at least paragraph [0024].
Also, using the shopping cart from Dodia with the system of Hazelwood is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 7
The system of claim 1 wherein the processor is further configured to:
receive new payment method data from the human shopper via a user interface, store the new payment method data associatively with the captured biometric data. (See the combination with Dodia below.)
Although Hazelwood does disclose creating indicia when the user’s facial image data enables association to a stored account, they might not explicitly disclose registering new payment method data with the user with a user interface. Dodia teaches a payment accounts database may be accessed and managed by a user (examiner notes this implicitly requires a user interface). See at least paragraph [0046].
It would be obvious to one of ordinary skill in the art before the effective filing date to utilize the smart shopping cart from Dodia’s system into Hazelwood’s system because Hazelwood is concerned with detecting user actions including placing of items in a shopping bag for retail shopping, and the smart shopping cart of Dodia teaches that their shopping cart assists in detecting committing of items to a shopping container. See at least paragraph [0024].
Also, using the shopping cart from Dodia with the system of Hazelwood is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 13
Claim 13 is substantially similar to Claim 6 and is therefore rejected using similar reasoning.

Claim 14
Claim 14 is substantially similar to Claim 7 and is therefore rejected using similar reasoning.

Claim 15
A method comprising:
capturing, via one or more cameras, a facial image of a human shopper as a human shopper commences shopping at a retail premises; (Hazelwood discloses a stationary camera detecting user entry and capturing user camera data for biometric analysis including gait analysis and facial recognition. See at least column 6, lines 31-62 and Fig. 2A.)
determining if facial image data captured by the one or more cameras corresponds to previously stored biometric data stored associatively with payment method data; (Hazelwood discloses using the detected biometric signature to associate a stored user account (Examiner notes this includes the payment data) with a user. See at least column 8, line 58 – column 9, line 12.)
enabling a first color indicator on a shopping cart when the facial image data corresponds to the payment method data previously stored; (Hazelwood discloses determining a match (i.e. first bin indicium) and associating user account data with the detected user. See at least column 9, lines 10-12. See the combination with Dodia and Bian below.)
enabling a second color indicator an the shopping cart with the facial image data does not correspond to the payment method data previously stored. (Hazelwood discloses detecting that a user is lost and noting a confusion event (i.e. second bin indicium) with a detected signature and un-associating the detected signature from the user account. See at least column 13, lines 28-40. See the combination with Dodia and Bian below.)
	persistently capturing biometric data by the one or more cameras, and (Hazelwood discloses continuous capture of the biometric data. See at least column 12, line 67 – column 13, line 3. Hazelwood discloses that these camera may be configured for continuous image capturing (i.e. persistent biometric capturing). See at least column 14, lines 48-63.)
	enabling the second color indicator when capture of the human shopper’s biometric data is interrupted; (Hazelwood discloses detecting that a user is lost and noting a confusion event (i.e. second bin indicium) with a detected signature and un-associating the detected signature from the user account. See at least column 13, lines 28-40. See combination with Bian for using a light indicator.)
	generating the second color indicator when capture of the human shopper’s biometric data is interrupted; (Hazelwood discloses detecting that a user is lost and noting a confusion event (i.e. second bin indicium) with a detected signature and un-associating the detected signature from the user account. See at least column 13, lines 28-40. See combination with Bian for using a light indicator.)
	generating the first color indicator when capture of the human shopper’s biometric data is reestablished; (Hazelwood discloses re-associating the user after a confusion event with the user’s account (i.e. the first bin indicium) using gait analysis (i.e. reestablishing biometric capture). See at least column 13, lines 28-40. See combination with Bian for using a light indicator.)
	registering a price of items in the transport bin; and (Hazelwood discloses detecting users picking up items and placing them in a bag. See at least column 9, lines 23-27. Hazelwood discloses adding the items to a virtual shopping cart including collecting prices of the items. See at least column 9, lines 45-61.)
	securing payment in accordance with a retrieved payment method when the first color indicator is generated after completion of shopping by the human shopper. (Hazelwood discloses automatically debiting the matched (i.e. first bin indicium) customer account when the user is detected leaving the store using computer vision tracking. See at least column 6, lines 18-30. Examiner notes this is after the shopper has completed shopping. Hazelwood discloses continuously monitoring for association (examiner notes this includes while leaving the store). See at least column 12, line 67 – column 13, line 3. Hazelwood discloses that these camera may be configured for continuous image capturing (i.e. persistent biometric capturing). See at least column 14, lines 48-63. See combination with Bian for using a light indicator.)

Although Hazelwood does disclose creating indicia when the user’s facial image data enables association to a stored account, they might not explicitly disclose visual indicators on a shopping cart. Dodia teaches a smart shopping cart with indicators for status associated with the cart. See at least paragraph [0033] and Fig. 1.
It would be obvious to one of ordinary skill in the art before the effective filing date to utilize the smart shopping cart from Dodia’s system into Hazelwood’s system because Hazelwood is concerned with detecting user actions including placing of items in a shopping bag for retail shopping, and the smart shopping cart of Dodia teaches that their shopping cart assists in detecting committing of items to a shopping container. See at least paragraph [0024].
Also, using the shopping cart from Dodia with the system of Hazelwood is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Although Hazelwood/Dodia does disclose generating bin indicia associated with whether or not they can associate a customer, they might not explicitly disclose those indicia comprised of lights with two different colors. Bian teaches a green light indicator when successfully binding an account and a red light indicator when the binding is abnormal or unbound. See at least paragraphs [0090]-[0097].
	It would be obvious to one of ordinary skill in the art before the effective filing date to implement a green or red led indicator to indicate successful binding user as taught by Bian on the shopping cart in Hazelwood/Dodia because Bian additionally teaches the motivation that this indicates a working state of the device and bound account. See at least paragraph [0096].

Claim 16
The method of claim 15 further comprising:
capturing a sequence of images from the one or more cameras or a sequence of biometric sensor readings from the shopping cart; and (Hazelwood discloses continuous capture of the biometric data and capture of sequences of images. See at least column 12, line 67 – column 13, line 3 and Fig. 2B item 222.)
disabling the first color indicator and enabling the second color indicator when an image in a sequence or a biometric sensor reading no longer corresponds to the biometric data for the human shopper. (Hazelwood discloses detecting that a user is lost and noting a confusion event (i.e. second bin indicium) with a detected signature and un-associating the detected signature from the user account. See at least column 13, lines 28-40. The combination with Bian teaches a red light indicator when the account binding is abnormal or not bound as shown above.)

Claim 17
Claim 17 is substantially similar to Claim 7 and is therefore rejected using similar reasoning.

Claim 18
The method of claim 17 comprising automatically securing payment for is in the shopping cart when the first color indicator remains enabled. (Hazelwood discloses automatically debiting the matched (i.e. first bin indicium) customer account when the user is detected leaving the store using computer vision tracking. See at least column 6, lines 18-30. Hazelwood discloses continuously monitoring for association (examiner notes this includes while leaving the store). See at least column 12, line 67 – column 13, line 3. Corresponding color indicators to account association status is already taught by the combination with Bian as shown above.)

Claim 19
The method of claim 18 further comprising manually securing payment for the goods when the second color indicator is enabled. (See the combination with Dodia below.)

	Although Hazelwood does disclose automatically debiting a user when they are associated with an account, they might not explicitly disclose manually securing payment when the second color indicator remains enabled (i.e. the user is not associated with an account). Dodia teaches that a smart cart may be used without authentication or linking a user account and payment may be secured (examiner notes in the combination the second color indicator would remain enabled as the cart is not bound to an account). See at least paragraph [0050]. 
	It would be obvious to one of ordinary skill in the art before the effective filing date to enable manual payment without authentication or linking a user account as taught by Dodia in Hazelwood’s system because Dodia additionally teaches the motivation that this allows users to pay for their goods. See at least paragraph [0050].
Also, using the shopping cart from Dodia with the system of Hazelwood is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Claim 20
The method of claim 15 wherein the first color indicator is green light and the second color indicator is red light. (Examiner notes the exact color of the lights is a matter of design choice and has no functional purpose beyond the two colors being contrasting. Regardless, the art teaches these exact choice of colors. A green color light indicator for a successful binding status and a red color light indicator for an abnormal or unbound status are already taught by the combination with Bian as shown above.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mallesan et al. (US 2018/0197218 A1) discloses a shopping container augmented with object recognition for recognizing items deposited in said cart.
Qiu (CN 107862557 A) discloses continuous customer tracking throughout an unmanned shop.
Reid (US 2015/0039458 A1) discloses automated retail checkout using customer tracking and authentication.
Kitlyar (US 2014/0164176 A1) discloses systems and methods for fast checkout using a smart cart.
Shahroz et al. (“IoT-Based Smart Shopping Cart Using Radio Frequency Identification”) discloses a smart shopping cart system using RFID.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J HILMANTEL whose telephone number is (571)272-8984. The examiner can normally be reached M-F 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571) 272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM HILMANTEL/Examiner, Art Unit 3691